DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
         The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, an auxiliary power module configured to support auxiliary loads, a first contactor switch connected between the first and second battery packs, and a second contactor switch in series with the first contactor switch between the first and second battery packs, the method comprising: determining, via a controller, whether to open or close the first and second contactor switches depending on whether the first and second battery packs are being charged in a high voltage mode or a low voltage mode; wherein the first and second contactor switches are both closed when in the high voltage mode which electrically connects the first and second battery packs in a series arrangement; wherein at least one of the first and second contactor switches is opened when in the low voltage mode which electrically connects the first and second battery packs in a parallel arrangement; and operating at least one of the first and second battery packs to power the auxiliary power module while charging at least one of the first and second battery packs regardless of whether the first and second battery packs are in the high voltage mode or the low voltage mode. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Claim 14 recites, inter alia, an auxiliary power module configured to support auxiliary loads, and the auxiliary power module is in electrical communication with at least one of the first and second battery packs; a first contactor switch connected between the first and second battery packs; a second contactor switch in series with the first contactor switch between the first and second battery packs; a controller in communication with the first and second contactor switches to selectively open and close the first and second contactor switches depending on whether the first and second battery packs are in a high voltage mode or a low voltage mode; wherein the first and second contactor switches are both closed when in the high voltage mode which electrically connects the first and second battery packs in a series arrangement; wherein at least one of the first and second contactor switches is opened when in the low voltage mode which electrically connects the first and second battery packs in a parallel arrangement; and wherein the controller is configured to determine which of the first and second battery packs operates to provide power to the auxiliary power module while at least one 27P050890 of the first and second battery packs charges regardless of whether the first and second battery packs are in the high voltage mode or the low voltage mode. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859